internal_revenue_service department of the treasury index number washington dc number release date legend taxpayer covered employees country a act b entity body c person to contact telephone number refer reply to cc dom p si plr-114655-98 date date dear this letter responds to your letter dated date and supplemental correspondence submitted on behalf of taxpayer in which you requested a ruling that taxpayer is treated as a_trust for federal_income_tax purposes under sec_301_7701-4 of the procedure and administration regulations the facts submitted indicate that taxpayer is organized as an entity under the laws of country a taxpayer was created to provide a vehicle for making retirement disability and survivor benefits available to covered employees in country a taxpayer is exempt from tax under the laws of country a taxpayer is governed by act b and regulated by body c body c is the official government body established under act b to supervise insurance_companies and pension funds in country a taxpayer’s organizing document provides that taxpayer’s purpose is to insure plr-114655-98 the pensions of the covered employees and their surviving relatives taxpayer has the power to engage in any activity that conforms to the laws of country a and that serves to protect the benefits accumulated by the parties taxpayer derives its funds from a combination of employee contributions employer contributions and income from investments the employers are responsible for pension contributions however they may withhold part of such contributions from covered_employee salaries employee participation is mandatory except in highly unusual circumstances employees have no control_over the amounts withheld from their salaries taxpayer must invest its available funds responsibly based on an investment plan adopted annually taxpayer must annually submit to body c an audited report of its financial position showing that the provisions of act b are satisfied and that the interests of the pensioners are guaranteed once every five years taxpayer must submit to body c an actuarial balance_sheet profit and loss statement and actuary’s report concerning taxpayer the covered employees cannot assign their interests in taxpayer taxpayer’s assets are not subject_to the claims of creditors of the covered employees or the employers if a covered_employee changes employment the covered employee’s share of taxpayer will be valued and transferred to the covered employee’s new pension fund if a covered_employee expatriates from country a the covered_employee may redeem its interest in taxpayer for a lump-sum value a covered employee’s entitlement to benefits is calculated based on formulas taking into account the covered employee’s final salary and years_of_service a covered employee’s entitlement does not depend on the performance of taxpayer’s investments sec_401 generally provides the requirements for a domestic_trust that forms part of a stock bonus pension or profit-sharing_plan of an employer to qualify as a qualified_stock bonus pension or profit-sharing_plan for federal_income_tax purposes sec_402 provides generally that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the property’s fair_market_value in applying sec_83 for this purpose a_trust is exempt under sec_501 if it is an organization described in sec_501 which includes an organization that is a qualified_pension profit sharing or stock_bonus_plan that meets the requirements of sec_401 under sec_402 a stock bonus pension or profit sharing trust that would qualify for exemption from taxation under sec_501 except for the fact that it is a_trust created or plr-114655-98 organized outside the united_states shall be treated as if it were a_trust exempt from tax under sec_501 sec_301_7701-1 of the administration and procedure regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes after applying the law to the facts submitted and representations made we conclude that taxpayer is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 however it does not appear that taxpayer meets the requirements to be a qualified_plan under sec_401 except as expressly provided no opinion is expressed concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we make no determination concerning whether taxpayer or its beneficiaries are entitled to any benefits under the internal_revenue_code or the income_tax treaty entered into by country a and the united_states concerning income derived from the united_states this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-114655-98 under the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries cc
